     Case 5:18-cv-02004-SP Document 34 Filed 06/01/20 Page 1 of 2 Page ID #:1344




 1     Troy D. Monge, Esq.
       Law Offices of Martin Taller, APC
 2     2300 E. Katella Ave, Suite 440
 3     ANAHEIM, CALIFORNIA 92806
       TELEPHONE (714) 385-8100
 4
       FACSIMILE (714) 385-8123
 5     troymonge@hotmail.com
 6
       Attorney Bar #217035
 7     Attorneys for Jeffrey Peifer
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
       JEFFREY PEIFER,                          )   No. EDCV 18-2004-SP
12                                              )
13             Plaintiff,                       )   ORDER AWARDING EQUAL
                                                )   ACCESS TO JUSTICE ACT
14                    v.                        )   ATTORNEY FEES AND COSTS
15                                              )
       ANDREW SAUL,                             )
16
       Commissioner of Social Security,         )
17                                              )
18             Defendant.                       )
                                                )
19
               Based upon the parties’ Stipulation for Award and Payment of Attorney
20
       Fees:
21
               IT IS ORDERED that the Commissioner shall pay attorney fees and
22
       expenses the amount of FIVE THOUSAND ONE HUNDRED EIGHT-ONE
23
       DOLLARS and SIXTY-SIX CENTS ($5,181.66), and costs under 28 U.S.C. §
24
       1920 in the amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§
25
       2412(d), 1920, subject to the terms of the above-referenced Stipulation.
26     Dated: June 1, 2020
27
                                 __________________________________________
28
                                 THE HONORABLE SHERI PYM


                                                1
     Case 5:18-cv-02004-SP Document 34 Filed 06/01/20 Page 2 of 2 Page ID #:1345




 1                            UNITED STATES MAGISTRATE JUDGE
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            2
